COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:               01-11-00292-CV
                            Christus Health Gulf Coast (as an entity, d/b/a Christus St. Catherine Hospital, and
Style:                      formerly d/b/a Christus St. Joseph Hospital)
                            v. Linda G. Carswell
Date motion filed*:         March 3, 2014
Type of motion:             Motion for Sanctions
Party filing motion:        Appellee
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                       The Clerk is instructed to file the document as of the date of this order

                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually           Acting for the Court

Panel consists of Justices Keyes, Higley, and Brown

Date: April 1, 2014